                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN RE:

Andrew S. Porter                                        Case No. 19-44552-MBM
                                                        Hon. Marci B. McIvor
           Debtor.                                      Chapter 7
___________________________/

                    TRUSTEE’S EX PARTE APPLICATION TO EMPLOY
                     COUNSEL, LIEBERMAN, GIES & COHEN, PLLC

         The Chapter 7 Trustee, Fred J. Dery (“Trustee” or “Applicant”), for his Ex Parte

Application to Employ Counsel, Lieberman, Gies & Cohen, PLLC states as follows:

         1.    Fred J. Dery is the duly qualified, appointed and acting trustee in this

case.

         2.    Applicant requires the advice and assistance of counsel for the following

purposes:

               a.     take legal action necessary to recover any preferential or fraudulent

                      transfers, real or personal property, or any other assets which are

                      property of the estate pursuant to the Bankruptcy Code;

               b.     prepare all applications, motions, orders, reports and appear at

                      hearings as Trustee deems necessary to effectuate the sale of

                      assets or collection of assets;

               c.     prepare and review pleadings, motions, orders, reports and

                      correspondence related to the administration of the estate;

               d.     appear at, and be involved in, proceedings before this Court;

               e.     examine and investigate claims asserted against the estate;




 19-44552-mbm        Doc 16    Filed 04/25/19   Entered 04/25/19 14:15:06    Page 1 of 6
               f.    such other legal services as Trustee may request and that may be

                     necessary in the case under the circumstances.

      3.       Applicant requests authority to employ Scott A. Gies and the firm of

Lieberman, Gies & Cohen, PLLC to represent him in this case.

      4.       Scott A. Gies and the firm of Lieberman, Gies & Cohen, PLLC have

agreed to represent the Trustee and be compensated on an hourly basis in the amounts

set forth in the Declaration of Disinterestedness filed separately in this case, to be paid

by the estate from any recovery of assets in this matter after approved by the Court

under Sections 330 or 331 of the Bankruptcy Code.

      5.       Upon reasonable information and belief, neither Scott A. Gies, nor any

member of the firm Lieberman, Gies & Cohen, PLLC, hold an interest adverse to the

estate and all are a disinterest persons as defined by 11 U.S.C. § 101(14).

      6.       Upon reasonable information and belief, neither Scott A. Gies nor any

member of the firm Lieberman, Gies & Cohen, PLLC, has or ever had any connection

with the Debtor, creditors, any other party in interest, their respective attorneys and

accountants, the United States Trustee or any other person employed in the office of

the United States Trustee, except as may otherwise be disclosed in the Affidavit of

Disinterestedness filed contemporaneously in connection herewith.

      7.       It would be in the best interest of creditors to permit Scott A. Gies, an

attorney duly licensed to practice in this Court and other courts in the State of Michigan,

and the firm Lieberman, Gies & Cohen, PLLC to act as counsel for the Trustee in these

proceedings.




 19-44552-mbm       Doc 16    Filed 04/25/19   Entered 04/25/19 14:15:06      Page 2 of 6
      WHEREFORE, Trustee respectfully requests that an Order be entered

authorizing the employment of Scott A. Gies and the firm Lieberman, Gies & Cohen,

PLLC, as counsel for the Trustee in this case.



                                         By: /s/ Fred J. Dery
                                             Fred J. Dery, Chapter 7 Trustee


                                         Electronically submitted by:


                                         /s/ Scott A. Gies
                                         Scott A. Gies (P56346)
                                         31313 Northwestern Highway, Suite 200
                                         Farmington Hills, MI 48334
                                         248.539.5500
                                         scott@lgcpllc.com

Dated: April 24, 2019




 19-44552-mbm      Doc 16    Filed 04/25/19      Entered 04/25/19 14:15:06   Page 3 of 6
                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

IN RE:

Andrew S. Porter                                       Case No. 19-44552-MBM
                                                       Hon. Marci B. McIvor
           Debtor.                                     Chapter 7
___________________________/

              ORDER AUTHORIZING TRUSTEE TO EMPLOY COUNSEL,
                      LIEBERMAN, GIES & COHEN, PLLC

         This matter having come before this Court upon the Trustee's Ex-Parte

Application to Employ Counsel, Lieberman, Gies & Cohen, PLLC pursuant to 11 U.S.C.

§ 327 and F.R. Bankr. P. 2014, the Court having read same, and otherwise being fully

advised in the premises;

         NOW, THEREFORE, upon the Application of Fred J. Dery, Trustee,

         IT IS HEREBY ORDERED that Scott A. Gies and the firm Lieberman, Gies &

Cohen, PLLC are authorized and empowered to act as counsel for the Trustee in the

administration of the bankruptcy estate in the above-entitled case;

         IT IS FURTHER ORDERED that any and all compensation for fees and

expenses incurred by counsel for Trustee are subject to the approval of the Court

pursuant to 11 U.S.C. §§ 330 and 331, and F.R. Bankr. P. 2016.




                                       EXHIBIT A




 19-44552-mbm       Doc 16   Filed 04/25/19   Entered 04/25/19 14:15:06   Page 4 of 6
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – DETROIT

IN RE:

Andrew S. Porter                                            Case No. 19-44552-MBM
                                                            Hon. Marci B. McIvor
            Debtor.                                         Chapter 7
___________________________/

                          DECLARATION OF DISINTERESTEDNESS

        I, Scott A. Gies, being dully sworn state that I am an Attorney at Law with the firm
Lieberman, Gies & Cohen, PLLC (“LGC”) that I am authorized to make this Declaration, that
based upon my personal knowledge and upon information furnished to me in the above-
referenced case and in my conflict check with the firm, neither myself nor any member of LGC
has been employed by or had any connection with the Debtor, Debtors creditors, or any other
party in interest, their respective attorneys or accountants. Jill Gies, my spouse, is employed by
the Office of the United States Trustee; I do not believe that this circumstance constitutes a
conflict of interest; that neither myself nor LGC has an interest adverse to the Debtor, the
creditors, or the Estate; that except for the previously disclosed connection to the Office of the
United States Trustee, I and LGC are disinterested persons as defined by 11 U.S.C. § 101(14)
and that we should be allowed to act as counsel for the Trustee. In the event it is later
discovered that LGC has any direct connections with any parties in interest, I shall supplement
this Declaration to disclose such further information.

       Fred J. Dery, in his capacity as Trustee of this Bankruptcy Estate, has requested that I,
Scott A. Gies, and the firm Lieberman, Gies & Cohen, PLLC act as his attorney in this matter.
Hourly rates shall be as follows and are subject to periodic increases in accordance with regular
business practices:

                      Michael D. Lieberman          $325.00
                      Scott A. Gies                 $300.00
                      Steven J. Cohen               $300.00
                      Paralegals                    $100.00

        Any direct out of pocket costs will be charged to the Estate. Copies will be charged at
$0.25 per page and facsimile transmission from the firm shall be $1.00 per page. There will be
no charge for receipt of facsimile transmissions. The firm will not be compensated for any fees
or costs without prior Court approval, as required by 11 U.S.C. §§ 330 and 331.


/s/ Scott A. Gies
Scott A. Gies (P56346)
LIEBERMAN, GIES & COHEN, PLLC
30500 Northwestern Highway, Suite 307
Farmington Hills, MI 48334
248.539.5500
scott@lgcpllc.com




 19-44552-mbm        Doc 16     Filed 04/25/19    Entered 04/25/19 14:15:06        Page 5 of 6
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN RE:

Andrew S. Porter                                      Case No. 19-44552-MBM
                                                      Hon. Marci B. McIvor
           Debtor.                                    Chapter 7
___________________________/

                  STATEMENT OF CONSENT TO ENTRY OF ORDER
                     FOR EMPLOYEMENT OF PROFESSIONAL

         Scott A. Gies states that he has sought and obtained approval from a staff

attorney at the Office of the United States Trustee to the entry of an order authorizing

the employment of Lieberman, Gies & Cohen PLLC as counsel for the Trustee.



                                               LIEBERMAN, GIES & COHEN PLLC


                                               /s/ Scott A. Gies
                                               Scott A. Gies (P56346)
                                               31313 Northwestern Highway, Suite 200
                                               Farmington Hills, MI 48334
                                               248.539.5500
                                               scott@lgcpllc.com

Dated: April 25, 2019

Approved by:


/s/ Leslie K. Berg
Office of the United States Trustee




 19-44552-mbm       Doc 16   Filed 04/25/19   Entered 04/25/19 14:15:06    Page 6 of 6
